Citation Nr: 1212880	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected interstitial cystitis.
	
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to an increased evaluation for a left knee disability, currently evaluated as noncompensable.

REPRESENTATION

Appellant represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Millikan, Counsel
INTRODUCTION


The Veteran served on active military duty from January to June 1981, and from July 1985 to July 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) and an October 2011 Board remand.

In February 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for hypertension and for a right knee disorder, and entitlement to an increased evaluation for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied by an unappealed August 2005 rating decision.

2.  Evidence associated with the claims file since the unappealed August 2005 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right knee disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a right knee disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the petition to reopen a claim for entitlement to service connection for a right knee disorder, because the claim is being reopened and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

In an August 2005 decision, the RO denied service connection for a right knee disorder because there did not appear to be a current right knee condition.  The Veteran did not appeal that decision.  The August 2005 rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In June 2007, the Veteran requested to reopen her claim of entitlement to service connection for a right knee disorder.  In a December 2007 rating decision, the RO found that the claim was not reopened because there was no evidence of a right knee condition.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was not presented to reopen the claim for service connection for a right knee disorder.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the August 2005 decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the August 2005 decision includes the Veteran's service treatment records (STRs) and a May 2005 VA general medical examination.  The STRs contained a few records wherein the Veteran reported right knee pain and bilateral knee pain.  The VA examination found an unremarkable right knee

Evidence submitted after the August 2005 decision includes VA medical records and lay statements.  The Veteran stated that she has had bilateral knee pain since service discharge.  An October 2007 VA medical record diagnosed knee arthralgia.  

The Board finds that new and material evidence has been presented.  The evidence, including the VA medical record diagnosing right knee arthralgia and lay testimony of continuity, is new because it was not previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim - the presence of a current disability and a possible relationship to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as it indicates that a current diagnosis, which was not present in August 2005.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a right knee disorder is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disorder is reopened; the claim is granted to this extent only.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to provide an adequate etiological opinion regarding hypertension, a current examination regarding the left knee disorder, and an examination regarding the etiology of a right knee disorder.

First, regarding the claim of entitlement to service connection for hypertension, remand is required to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement and be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Veteran claims entitlement to service connection either as directly due to service, or as secondary to her service-connected cystitis.  Here, a November 2007 examination was provided.  After a review of the medical records and examination of the Veteran, the examiner concluded that the Veteran's hypertension was not secondary to her service-connected cystitis.  But the examiner provided no supporting rationale for that opinion, did not address whether the cystitis aggravated her hypertension, and did not provide an opinion regarding direct service connection.  Accordingly, the Veteran must be provided with another examination.

Second, regarding the claim of entitlement to an increased evaluation for a left knee disability, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  The most recent VA joints examination was in November 2007.  At the 2012 Board hearing, the Veteran asserted that her left knee disability had worsened since that time.  Accordingly, the Veteran must be provided with an appropriate examination. 

Third, regarding the claim of entitlement to service connection for a right knee disorder, remand is requirement for a VA examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there are symptoms of a right knee disability, complaints of bilateral and/or right knee pain during service, and lay testimony regarding continuity of the right knee symptoms since service discharge, but no etiological opinion of record.  Accordingly, remand for a VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the etiology of the right knee disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide all diagnosed right knee disorders.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each right knee disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's complaints of right knee and/or bilateral knee pain in her STRs.   

2.  Schedule the Veteran for a joints examination to determine the current severity of her service-connected left knee disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include range of motion testing of the left knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must describe all symptomatology due to the Veteran's service-connected left knee disability.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  With respect to any subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the left knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left knee, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left knee, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left knee.  

3.  Request an addendum opinion from the same VA examiner who conducted the 2007 hypertension examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by active military service, or aggravated by her interstitial cystitis.  The examiner must specifically address the blood pressure readings contained in the Veteran's STRs.  

If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the Veteran a new comprehensive examination to determine the etiology of her hypertension.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


